Citation Nr: 0714245	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 for hospitalization and 
inpatient treatment of PTSD from April 23, 2001, to May 23, 
2001.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Huntington, West Virginia (hereinafter RO).  

The issue of entitlement to a temporary total rating pursuant 
to the provisions of 38 C.F.R. § 4.29 for hospitalization and 
inpatient treatment of PTSD is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The record reveals diagnoses of post-traumatic stress 
disorder (PTSD).

2.  Stressor verification has been obtained and there is 
evidence of record that relates the veteran's PTSD to his 
military service. 


CONCLUSION OF LAW

PTSD was incurred in the veteran's military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2005).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that this law does not preclude the Board from adjudicating 
the issue involving the veteran's claim for service 
connection for PTSD.  This is so because the Board is taking 
action favorable to the veteran by granting service 
connection for the disorder at issue.  As such, this decision 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to the specific issue of establishing service 
connection for PTSD, a grant of service connection requires 
(1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 
11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).


If the veteran did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen, 10 Vet. App. at 138; Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); Fossie v. West, 12 Vet. App. 1, 6 (1998).

VA medical records associated with the veteran's claims file 
include a January 2003 treatment report that shows he was 
diagnosed on Axis I by a VA psychiatrist with combat-related 
PTSD.  According to the psychiatrist, the PTSD diagnosis was 
linked to the veteran's claimed stressor account of being 
present at Tan Son Nhut Air Force Base in Vietnam during 
several enemy rocket attacks conducted against this military 
facility.

The veteran's service personnel records show that he served 
in the United States Air Force and that he was stationed in 
Republic of Vietnam with the 377th Security Police Squadron 
from March 27, 1969 to March 23, 1970.  Documentation from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) received in January 2006 reflect that the mission 
of the 377th Security Police Squadron was to protect the Tan 
Son Nhut Air Force Base, and that the base was attacked with 
rockets in May, June and December 1969.  As such, the 
veteran's stressor with regard to exposure to rocket attacks 
has been verified.  

A VA psychologist in February 2006 determined, in essence, 
that because the veteran did not indicate that exposure to 
the verified stressor of the rocket attacks at the Tan Son 
Nhut Air Force Base was a "primary stressor," and that 
unverified stressors instead were more significant to him, 
the diagnosis on Axis I was anxiety disorder with PTSD with 
depressive symptoms "due to primarily unverified warzone 
stressors."  

In short and notwithstanding the opinion of the VA 
psychologist set forth above, the Board finds that based on 
the veteran's corroborated stressor and diagnosis of PTSD 
linked to this stressor by a VA physiatrist in January 2003, 
there is sufficient evidence that the veteran's psychiatric 
difficulties are attributable to PTSD and related 
symptomatology resulting from an in service stressor.  


ORDER

Entitlement to service connection for PTSD is granted. 

REMAND

The claim for entitlement to a temporary total rating 
pursuant to the provisions of 38 C.F.R. § 4.29 for 
hospitalization and inpatient treatment of PTSD was denied by 
the RO solely on the basis that because service connection 
was not in effect for PTSD, entitlement to the benefit sought 
could not be granted.  In light of the fact that service 
connection for PTSD has been granted, the issue now becomes 
whether the treatment in question is the type of treatment 
contemplated by 38 C.F.R. § 4.29.  

It is not clear from the record whether the treatment in 
question does qualify for compensation under 
38 C.F.R. § 4.29, as while the record reflects treatment in a 
PTSD program during the time in question, the reports from 
this treatment are labeled as "outpatient" reports.  The VA 
psychologist that rendered the February 2006 opinion 
indicated that the veteran did receive VA inpatient treatment 
for PTSD in 2001.  In order to clarify this matter in a 
manner that ensures due process to the veteran, the Board 
concludes that the RO must make the initial determination as 
to whether the veteran underwent the type of treatment for 
PTSD from April 23, 2001, to May 23, 2001 that is 
contemplated by 38 C.F.R. § 4.29.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

Accordingly, the case is remanded for the following action:

The RO must determine whether the veteran 
is entitled to benefits provided by 
38 C.F.R. § 4.29 for treatment for PTSD 
from April 23, 2001, to May 23, 2001.  If 
this claim remains denied, a supplemental 
statement of the case must be issued, and 
the veteran and his representative must 
be afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


